IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEDA-COG JOINT RAIL AUTHORITY              :   No. 75 MAL 2022
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
CARLOAD EXPRESS, INC.,                     :
SUSQUEHANNA UNION RAILROAD                 :
COMPANY, AND NORTHERN PLAINS               :
RAILROAD, INC.                             :
                                           :
                                           :
PETITION OF: CARLOAD EXPRESS, INC.         :

SEDA-COG JOINT RAIL AUTHORITY              :   No. 76 MAL 2022
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
CARLOAD EXPRESS, INC.,                     :
SUSQUEHANNA UNION RAILROAD                 :
COMPANY, AND NORTHERN PLAINS               :
RAILROAD, INC.                             :
                                           :
                                           :
PETITION OF: CARLOAD EXPRESS, INC.         :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.
      The joint application to amend Carload Express Inc.’s petition for allowance of

appeal and to withdraw the Seda-Cog joint Rail Authority’s answer to Carload Express’s

petition for allowance of appeal is GRANTED.




                         [75 MAL 2022 and 76 MAL 2022] - 2